Citation Nr: 9929170	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-43 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
April 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with an 
October 1969 rating decision that denied service connection 
for an acquired psychiatric disorder.

2.  Since the October 1969 rating decision, the veteran has 
submitted new evidence regarding his mental and emotional 
condition from service through the present.

3.  The veteran received mental health treatment during 
service after he took an intentional overdose of medication.

4.  The veteran has a chronic psychiatric disorder that has 
continued since service.


CONCLUSIONS OF LAW

1.  The October 1969 rating decision denying service 
connection for an acquired psychiatric disorder is a final 
decision.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the October 1969 rating decision 
is new and material to the veteran's claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  It is reasonably shown that the veteran's chronic 
psychiatric disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1969, the veteran filed a claim for service 
connection for a nervous condition.  The RO denied the claim 
in an October 1969 rating decision.  A rating decision 
becomes a final decision when a claimant does not file a 
notice of disagreement with that decision within one year 
after the decision is issued.  See 38 U.S.C.A. § 7105 (West 
1991).  The veteran did not file a notice of disagreement 
with the October 1969 rating decision, and that decision 
became final.

The veteran has requested to reopen a claim for service 
connection for a psychiatric disorder.  A final decision on a 
claim that has been denied shall be reopened if new and 
material evidence with respect to that claim is presented or 
secured.  38 U.S.C.A. § 5108 (West 1991).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") has ruled that, if the Board 
determines that new and material evidence has been submitted, 
the case must be reopened and evaluated in light of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
and which is neither cumulative nor redundant.  38 C.F.R. 
§ 3.156 (1996).  In order to be considered new, evidence must 
not merely 

summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).  New evidence may be considered material if the new 
evidence, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In order to reopen a previously and finally 
disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis (not only since the time that 
the claim was last disallowed on the merits).  Evans v. 
Brown, 9 Vet. App. 273 (1996).  

As noted above, an October 1969 rating decision denying 
service connection for a nervous disorder became a final 
decision.  In August 1978, the veteran requested to reopen a 
claim for service connection for a nervous disorder.  The RO 
continued its denial of service connection in an October 1978 
confirmed rating decision.  The veteran filed a notice of 
disagreement in November 1978.  The records in the claims 
file do not show that the RO issued a statement of the case.  
In the absence of a statement of the case, the veteran's time 
limit for submitting a substantive appeal did not expire, and 
the October 1978 decision did not become a final decision.  
See 38 C.F.R. § 20.302(b) (1998).  In June 1993, the veteran 
again requested to reopen a claim for service connection for 
a nervous disorder.  In a January 1994 rating decision, the 
RO denied the request to reopen.  The veteran appealed that 
denial, so that decision did not become final.  As the 
October 1969 decision is the only disallowance that has 
become final, the Board will address the request to reopen 
based on whether new and material evidence has been submitted 
since October 1969.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In the case of certain chronic diseases, 
including psychoses, service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The evidence associated with the claim file in October 1969 
included mental health treatment and examination records from 
service, VA, state, and private facilities.  Service medical 
records indicated that the veteran was hospitalized in 1965 
after he took an overdose of a sedative.  The veteran 
acknowledged that he took the overdose as a suicide attempt.  
Mental health examination and treatment records dated after 
service reflected that the veteran reported another suicide 
attempt in 1968.

The evidence added to the claims file since October 1969 
includes statements from the veteran, and more recent mental 
health examination and treatment records, including an 
opinion from a mental health professional regarding the 
relationship between the veteran's mental and emotional 
condition during service and his current condition.  The 
additional evidence is new, in that it was not of record at 
the time of the 1969 decision.  The new evidence is relevant 
to the issue of whether the veteran's current mental 
disorders had their onset during his service.  The Board 
finds that the evidence added since 1969 is new and material 
to the veteran's claim for service connection for an acquired 
psychiatric disorder.  Accordingly, the claim is reopened.

The Board notes that the RO did not reopen the veteran's 
claim for service connection for an acquired psychiatric 
disorder.  In Bernard v. Brown, 4 Vet. App. 384 (1993), the 
Court directed that appellants have the opportunity to argue 
the merits of a claim before the RO prior to adjudication of 
that claim by the Board.  In light of the following favorable 
Board decision on the veteran's claim, the Board finds that 
the veteran will not be prejudiced by the Board's action in 
proceeding to the merits of the claim without prior 
adjudication of the merits by the RO.

Turning to the merits of the claim, the Board notes that the 
report of a psychiatry consultation in 1965, following the 
veteran's drug overdose during service, indicates that the 
veteran reported that he had been gambling compulsively for 
several months, and had incurred debts that he could not 
cover.  He reported that he had been worrying about his 
debts, and that on the spur of the moment he had taken the 
sleeping pills.  The examining psychiatrist found that the 
veteran had a propensity for impulsive actions.  The 
examiner's impression was an acute situational reaction, with 
sociopathic traits and probably a sociopathic personality.

Mental health treatment records from 1968 and 1969 indicated 
that the veteran was committed in October 1968 following 
another attempt at suicide by medication overdose.  The 
veteran was noted to be agitated and depressed, and impulsive 
and unstable in his behavior.  He reported that he had large 
debts from gambling, and he reported memory lapse associated 
with drinking.  His treatment included various psychiatric 
medications.  The veteran was seen at a VA facility in 1970, 
and had VA inpatient psychiatric treatment from December 1971 
to January 1972, with diagnoses of chronic depressive 
neurosis.  VA psychiatric examinations in 1975 and 1977 
revealed ongoing symptoms of depression, anxiety, and sleep 
and appetite impairment.  The examining psychiatrist 
indicated that the veteran's chronic depressive neurosis 
could be expected to continue, and to vary in severity 
depending on stress.  State hospital records reflected mental 
health treatment in 1976, 1978, and 1984.

VA outpatient treatment notes reflect that the veteran 
received mental health treatment on a number of occasions 
between 1993 and 1995.  In an October 1994 substantive 
appeal, the veteran wrote that he had been having problems 
with depression since 1960.  In March 1997, the Board 
remanded the case to seek a professional opinion or opinions 
as to whether there was a nexus between the veteran's mental 
and emotional condition during service and any current 
psychiatric disorder.  In a January 1998 report, a VA 
psychiatrist who was treating the veteran noted that during 
his service the veteran had had an episode of severe 
depression, with ideas of suicide.  The psychiatrist reported 
that after service the veteran had several hospitalizations 
for the same or similar reasons.  The psychiatrist reported 
that the veteran continued to have intermittent depression, 
without suicidal ideation.  The psychiatrist listed diagnoses 
including major depression and past alcoholism.

In March 1998, VA psychiatrist Richard L. Gibson, M.D., 
reviewed the veteran's claims file.  Dr. Gibson noted that 
the veteran had a significant problem with gambling during 
service and continuing after service.  Dr. Gibson found that 
the records showed that the veteran had a history of alcohol 
dependence.  Dr. Gibson found that the veteran currently had 
a depressive disorder.  Dr. Gibson stated that the veteran's 
suicide attempt during service indicated that he had had 
significant symptoms of depression during service.  Dr. 
Gibson provided the opinion that the veteran had a 
psychiatric disorder while in service, and that the 
psychiatric disorder persisted, "either in its original form 
or in an evolved form."

On VA psychiatric examination in July 1998, the examining 
psychiatrist recounted the veteran's report of a long history 
of heavy alcohol use, and of treatment for ongoing 
depression, sleep disturbance, irritability, and suicidal 
ideation.  The examiner reported that the veteran's affect 
was, for the most part, consistent with the depressed mood 
that he reported.  The examiner listed diagnoses of 
dysthymia, history of alcohol dependence, and passive 
dependent type personality disorder.

The evidence shows that the veteran has received mental 
health treatment during and since service.  While diagnoses 
of his psychiatric problems have varied somewhat, 
psychiatrists who have seen him or reviewed his records have 
generally concluded that his psychiatric disability is 
chronic.  In addition, psychiatrists have stated that his 
current disorder is a continuation of the problems for which 
he received treatment during service.  The Board finds that 
the evidence supports a conclusion that the veteran's current 
psychiatric disorder is chronic and was present during 
service.  The Board therefore grants the claim for service 
connection for an acquired psychiatric disorder.


	(CONTINUED ON NEXT PAGE)

ORDER

The previously denied claim for service connection for an 
acquired psychiatric disorder is reopened.

Entitlement to service connection for an acquired psychiatric 
disorder is granted.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

